    Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 1 of 53 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


MICHELLE WALLS, on behalf of herself and all
others similarly situated; and N.W., a minor child,
by his parent and general guardian Michelle Walls,
on behalf of himself and all others similarly situated;
                                                            Civil Action No.: 1:21-cv-00870
                                      Plaintiffs,
                                                            CLASS ACTION COMPLAINT
                v.
                                                            JURY TRIAL DEMANDED
BEECH-NUT NUTRITION COMPANY;
THE HAIN CELESTIAL GROUP, INC.;
NURTURE, INC. D/B/A HAPPY FAMILY
ORGANICS; GERBER PRODUCTS
COMPANY; and PLUM PBC.;

                                     Defendants.


                                             INTRODUCTION

          1.         Plaintiffs Michelle Walls and N.W.1 by his mother and general guardian Michelle

Walls (“Plaintiffs”), by and through their counsel, on their own behalf and on behalf of all others

similarly situated, bring this Class Action Complaint against the Defendants Beech-Nut Nutrition

Co. (“Beech-Nut”), The Hain Celestial Group, Inc. (“Hain”), Nurture, Inc. (“Nurture”) d/b/a

Happy Family Organics, Gerber Products Co. (“Gerber”), and Plum Public Benefit Corp.

(“Plum”) (collectively, “Defendants”).

          2.         Michelle Walls, like many parents of young and newborn children, places a

premium on only exposing her infant son, N.W., to the safest and highest quality foods available




1
    Plaintiff N.W. is a minor and is identified here by his initials. See Fed. R. Civ. P. 5.2.

                                                    -1-
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 2 of 53 PageID #: 2




on the market. Defendants manufactured, advertised, marketed, distributed, and sold their

organic baby food as the best and healthiest options available.

       3.       Accordingly, Plaintiff Walls purchased Defendants’ organic baby food products

and fed them to her son almost exclusively for the past six months. Like so many parents, Walls

reasonably believed that Defendants’ baby foods were safe to feed to her son.

       4.       But as Walls discovered two weeks ago—and as Defendants already knew—that was

not the case.

       5.       On February 4, 2021, the United States House of Representatives’ Subcommittee

on Economic and Consumer Policy, Committee on Oversight and Reform (“House

Subcommittee”) published a bombshell report revealing that several brands of baby food—

including each of the Defendants’ baby food products (the “Tainted Baby Food Products”)—

contained significant and dangerous levels of toxic heavy metals, including arsenic, lead, cadmium,

and mercury (collectively, the “Toxic Heavy Metals”). See Staff of H. Subcomm. On Econ. And

Consumer Policy, Comm. On Oversight and Reform, 117th Cong., Baby Foods Are Tainted with

Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury,

https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-

04%20ECP%20Baby%20Food%20Staff%20Report.pdf (Feb. 4, 2021) (“Subcommittee Report” or

“Rept.”; attached as Exhibit A).

       6.       The Report noted that exposing children to toxic heavy metals causes permanent

decreases in IQ, an increased risk of future criminal and antisocial behavior, and “untreatable and

frequently permanent” brain damage. This exposure has real economic consequences, as one

study has shown that for each IQ point lost, a child’s lifetime estimated earning capacity will

decrease by over $18,000. See Rept. at 9.



                                                 -2-
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 3 of 53 PageID #: 3




        7.      Given the Defendants’ deceptive business practices and the harms such practices

have caused to countless children in New York and the United States, Plaintiffs have brought this

action and seek to represent Proposed Classes (as defined herein), who, from February 17, 2015,

to the present, (1) purchased for personal/household use and not resale any of Defendants’

Tainted Baby Food Products; or (2) consumed Defendants’ Tainted Baby Food Products.

        8.      Plaintiffs’ Complaint alleges claims for Defendants’ violation of New York General

Business Law §§ 349 and 350, unjust enrichment, intentional misrepresentation, negligent

misrepresentation, fraudulent concealment, negligence, gross negligence, strict product liability,

breach of express warranty, and breach of implied warranty.

        9.      Plaintiffs seek injunctive and/or declaratory relief and monetary relief on behalf of

the Proposed Classes including requiring the Defendants’ (i) accurate disclosure of the levels of the

Toxic Heavy Metals present in the baby food products sold by Defendants in their respective

marketing, advertising, and labeling; (ii) testing of ingredients and final products to accurately

determine the levels of Toxic Heavy Metals present in Defendants’ baby food products; and (iii)

restoring monies to the members of the Proposed Classes.

                                              PARTIES

        10.     Plaintiff Michelle Walls is a resident of Staten Island, New York. During the

applicable statute of limitations period, Ms. Walls purchased Defendants’ Tainted Baby Food

Products that, according to the Subcommittee Report and some Defendants’ internal data and

documents referenced therein, were found to contain dangerous levels of Toxic Heavy Metals.

        11.     Plaintiff N.W. is a one-year old child who resides with his mother and general

guardian Plaintiff Michelle Walls in Staten Island, New York. N.W. consumed the Tainted Baby

Food Products manufactured and produced by Defendants that, according to the Subcommittee



                                                  -3-
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 4 of 53 PageID #: 4




Report and some Defendants’ internal data and documents referenced therein, were found to

contain dangerous levels of Toxic Heavy Metals.

       12.     Defendant Beech-Nut Nutrition Co. is a New York corporation with its principal

place of business and headquarters located at One Nutritious Place, Amsterdam, New York.

       13.     Defendant Hain Celestial Group, Inc. is a Delaware corporation with its principal

place of business and headquarters located at 111 Marcus Avenue, #1, Lake Success, New York.

       14.     Defendant Gerber Products Co. is a Michigan corporation with its principal place

of business and headquarters located at 1812 North Moore Street, Arlington, Virginia.

       15.     Defendant Nurture Inc., also doing business as Happy Family Organics (“Happy

Family”), is a Delaware corporation with its principal place of business and headquarters at 1

Maple Avenue, White Plains, New York.

       16.     Defendant Plum PBC. is a Delaware public benefit corporation with its principal

place of business and headquarters located at 1485 Park Avenue, Suite 200, Emeryville, California.

                                 JURISDICTION AND VENUE

       17.     This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d)(2). Plaintiffs are citizens of New York and Defendant

Plum is a citizen of California; there are more than 100 Class Members; and the aggregate amount

in controversy exceeds $5 million, exclusive of interest and costs.

       18.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b). Three

Defendants are headquartered in New York; each Defendant conducts substantial business in this

State and judicial district through their sale of products and commercial websites; and a substantial

part of the events and omissions giving rise to the alleged conduct occurred in, were directed to,

and were emanated from this district.



                                                 -4-
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 5 of 53 PageID #: 5




                                   FACTUAL ALLEGATIONS

I.     Congress’s Investigation Reveals Elevated Levels of Toxic Heavy Metals in Defendants’
       Baby Food.

       19.     On November 19, 2019, the U.S. House Subcommittee “requested internal

documents and test results from seven of the largest manufacturers of baby food in the United

States,” including all of the Defendants. Rept. at 2.

       20.     Defendants Nurture, Beech-Nut, Hain, and Gerber each responded to the House

Subcommittee’s requests, producing “internal testing policies, test results for ingredients and/or

finished products, and documentation about what the companies did with ingredients and/or

finished products that exceeded their internal testing limits.” Id.

       21.     Campbell Soup Co., parent corporation of Plum, refused to cooperate with the

investigation. The Subcommittee Report expressed “great[] concern” about the refusal to

cooperate and that it “might be obscuring the presence of even higher levels of toxic heavy metals

in their baby food products than their competitors’ products.” Id.

       22.     As mentioned above, on February 4, 2021, the House Subcommittee published its

Report, which found that baby foods produced and sold by Defendants are “tainted with significant

levels” of the Toxic Heavy Metals. Id.

       23.     The Subcommittee Report showed that the levels of Toxic Heavy Metals present in

the Tainted Baby Food Products are “multiples higher than allowed under existing regulations for

other products.” For example:

               a. The federal Food and Drug Administration (“FDA”) has set a maximum

                   allowable level of 10 parts per billion (“ppb”) of arsenic in drinking water.

                   Nurture’s “Happy Baby” baby food products contained as much as 180 ppb of

                   arsenic, with over 25% of its products containing over 100 ppb, and the “typical


                                                 -5-
    Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 6 of 53 PageID #: 6




                   baby food product it sold” containing 60 ppb. Hain’s “Earth’s Best Organic”

                   baby food products contained as much as 129 ppb of arsenic, and used

                   ingredients showing up to 309 ppb of arsenic in its products. Hain “typically”

                   does not test its “finished products,” i.e., the baby food products it sells to the

                   public, for dangerous elements such as Toxic Heavy Metals. Beech-Nut used

                   ingredients that tested as high as 913.4 ppb of arsenic and “routinely” used

                   additives that tested as high as 300 ppb of arsenic with the specific purpose of

                   “address[ing] product characteristics such as ‘crumb softness.’” Gerber used

                   ingredients that tested as high as 90 ppb of arsenic. Id. at 3–4.

               b. The FDA has set a maximum allowable level of 5 ppb of lead in drinking water.

                   The FDA has set a maximum allowable level of 100 ppb of lead in candy. Id.

                   at 21-22. Nurture sold baby food products that tested as high as 614 ppb of

                   lead and almost 20% of its tested baby food products contained over 10 ppb.

                   Hain used ingredients with as much as 352 ppb of lead, eighty-eight of its

                   ingredients tested over 20 ppb of lead, and six of its ingredients tested over 200

                   ppb of lead. Beech-Nut used ingredients with as much as 886.9 ppb of lead,

                   with four-hundred eighty-three ingredients having over 5 ppb of lead, eighty-

                   nine having over 15 ppb of lead, and fifty-seven having over 20 ppb of lead.

                   Gerber used ingredients with as much as 48 ppb of lead, and “many” of its

                   ingredients contain over 20 ppb of lead.2 Id. at 3–4.



2
 It is both disturbing and notable that, for comparison’s sake, the 90th percentile lead level among
samples collected in Flint, Michigan’s water system during the Flint Water Crisis was 27 ppb. See
Christopher Ingraham, This is how toxic Flint’s water really is, The Washington Post,
                                                                                            (continued…)


                                                 -6-
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 7 of 53 PageID #: 7




               c. The FDA has set a maximum allowable level of 5 ppb of cadmium in drinking

                   water. Beech-Nut used one-hundred-five ingredients with over 20 ppb, with

                   some as high as 344.55 ppb of cadmium. Hain used one-hundred-two

                   ingredients with over 20 ppb, with some as high as 260 ppb of cadmium. Sixty-

                   five percent of Nurture’s finished and sold baby food products contained as

                   much as 10 ppb of cadmium. Seventy-five percent of carrots used by Gerber

                   contained greater than 5 ppb, with some as high as 87 ppb of cadmium. Id.

               d. The Environmental Protection Agency (“EPA”) has set a maximum allowable

                   level of 2 ppb of mercury in drinking water. Nurture’s finished and sold baby

                   food products contained as much as 10 ppb of mercury. Beech-Nut and Hain

                   do not test for mercury in their baby food products. Gerber “rarely” tests for

                   mercury in its baby food products. Id. at 4.

       24.     The Subcommittee Report showed that Defendants, except Plum and its parent

Campbell which refused to cooperate with the House Subcommittee’s investigation, have

staggering and stratospheric internal limits when testing baby food products or ingredients for

Toxic Heavy Metals, which would often have the effect of dangerous levels in ingredients or

products nonetheless “passing” Defendants’ internal checks, although in some circumstances

Defendants even sold baby food products in excess of their own threshold standards. For

example:




https://www.washingtonpost.com/news/wonk/wp/2016/01/15/this-is-how-toxic-flints-water-really-is/
(Jan. 15, 2016).

                                                -7-
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 8 of 53 PageID #: 8




              a. Nurture set its internal arsenic, lead, and cadmium thresholds up to 100 ppb.

                  Nurture’s tested baby food products exceeded its own thresholds and were still

                  sold to the public. Id. at 13–14, 22, 31.

              b. Depending on the ingredient tested, Beech-Nut set its internal arsenic and

                  cadmium standards between 100 and 3,000 ppb. Id. at 4, 17–18. Beech-Nut

                  accepted the use of ingredients that tested as high as 913.4 ppb of arsenic, even

                  when the internal threshold was set at 100 ppb. Id. at 17. Its lead threshold

                  was up to 1,000 ppb, ten times the FDA-accepted level in candy and two-

                  hundred times the FDA-accepted level in drinking water. Id. at 23.

              c. Hain set its internal arsenic, lead, and cadmium standards up to 200 ppb for

                  “some of its ingredients.” As reflected above, Hain used ingredients with

                  arsenic, lead, and cadmium contents in excess of its own internal standards, and

                  even admitted that its internal standard was based on “theoretical calculations”

                  and that its testing “underestimated final product toxic heavy metal levels.” Id.

                  at 4–5.

       25.    The Subcommittee Report revealed that on August 1, 2019, Hain gave a secret

presentation to the FDA. The presentation revealed:

              a. Testing ingredients, rather than final products, which Hain does,

                  “underrepresent[ed]” Toxic Heavy Metal levels in its baby food products.

                  Indeed, 100% of tested Hain baby food products had “inorganic arsenic levels

                  … higher in the finished baby food than the company estimated they would be

                  based on individual ingredient testing,” with levels between 28–93% higher in

                  finished products than ingredients. Id. at 5.



                                               -8-
    Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 9 of 53 PageID #: 9




               b. Not only was the quantity of arsenic concerning, but the breadth of baby food

                   inventory with elevated arsenic levels was also significant. Hain said that half of

                   its brown rice baby food products contained over 100 ppb of inorganic arsenic,

                   with an average across all brown rice baby food products of 97.62 ppb. Id. at 5.

               c. Hain conceded that this was not exclusively caused by naturally occurring Toxic

                   Heavy Metals in the ingredients it used in its baby food products. Rather, Hain

                   said that it and other baby food producers were adding ingredients to their baby

                   food products with high levels of Toxic Heavy Metals, including vitamin and

                   mineral pre-mix.3 Id. at 5.

         26.   The Committee’s findings were disturbing on many levels—e.g., that such harmful

heavy metals could be found in such substantial amounts within Defendants’ organic and non-

organic baby foods, the Defendants’ apparent knowledge of such toxic metals in their baby foods,

and their apparent failure to take any steps to protect the infants and young babies regularly

ingesting such toxic metals.

         27.   As noted by the Committee, babies’ developing brains are “exceptionally sensitive

to injury caused by toxic chemicals, and several developmental processes have been shown to be

highly vulnerable to chemical toxicity.” Rept. at 9. The fact that babies are small, have other

developing organ systems, and absorb more of the heavy metals than adults, exacerbates their risk

from exposure to heavy metals. Id.

         28.   Indeed, the FDA has declared that inorganic arsenic, lead, cadmium, and mercury

are dangerous, particularly to infants and children. Id. They have “no established health benefit”



3
 The FDA, at the time under the direction of the Trump administration, took no new action in
response to this disturbing presentation. See Rept. at 5.

                                                 -9-
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 10 of 53 PageID #: 10




and “lead to illness, impairment, and in high doses, death.” Id. “[E]ven low levels of harmful

metals from individual food sources, can sometimes add up to a level of concern.” Id. In short,

infants and children are at the greatest risk of harm from toxic heavy metal exposure. Id.

II.    Defendants’ Deceptive, Misleading, and False Communications.

       29.     Despite the disturbing results of these product and ingredient tests for Defendants’

baby food products, Defendants published advertisements, communications, and product labeling

that present the Tainted Baby Food Products as healthy, safe, suitable for babies, and that they

help in children’s development. Below are a few examples.




                                               - 10 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 11 of 53 PageID #: 11




       30.     Hain, under the Earth’s Best label, describes its baby food products as “time-

trusted and safe” and that the products “are made from pure ingredients to help children grow up

strong and healthy,” as shown below:




http://www.hain.com/company/ (last accessed Feb. 11, 2021).




                                               - 11 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 12 of 53 PageID #: 12




       31.        Gerber says that its “Organic SmartNourish” baby food “help[s] support brain &

eye development,” as shown below:




https://www.behance.net/gallery/847372/Gerber-Baby-Food-tvc-print-online-outdoor (last accessed

Feb. 11, 2021).




                                                - 12 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 13 of 53 PageID #: 13




       32.     On February 6, 2021, on its Facebook page, Gerber published a post that said that

it “work[s] … to make sure your baby gets the best of what nature has to offer” and that “[a]fter the

harvest, we make sure that the fruits and veggies are just right for baby” as shown below:




https://www.facebook.com/Gerber (last accessed Feb. 10, 2021).




                                                - 13 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 14 of 53 PageID #: 14




         33.   On Beech-Nut’s website, it says that it “conduct[s] over 20 rigorous tests on our

purees, testing for up to 255 pesticides and heavy metals (like lead, cadmium, arsenic and other

nasty stuff). Just like you would, we send the produce back if it’s not good enough” as shown

below:




https://www.beechnut.com/our-story/ (last accessed Feb. 11, 2021) (emphasis added above).




                                               - 14 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 15 of 53 PageID #: 15




         34.   On Plum’s Facebook page, on March 1, 2019, Plum said “[w]hen you buy Plum,

we understand you are trusting us with your little one. It is why we are always working hard to

improve our ingredients … leaving you with an even better product you can rely on,” as shown

below:




https://www.facebook.com/PlumOrganics (Mar. 1, 2019) (last accessed Feb. 12, 2021).




                                               - 15 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 16 of 53 PageID #: 16




       35.     In Nurture’s Happy Family brand “Mission Report” from 2019, it claimed to

“curate our ingredients and tailor our products to baby’s age and stage,” that it “taste[s] and

thoroughly analyze[s] every batch of food and each individual ingredient that goes into our

products,” that it “provide[s] your little one with products that, when part of a balanced diet, help

them grow healthy and strong,” and that “[e]very product we make goes through a rigorous quality

and safety test so you can feel confident in what you’re feeding your family,” as shown below:




https://2iv8kb1bv1j9j5f3leoonqg8-wpengine.netdna-ssl.com/wp-

content/uploads/2018/05/HappyFamilyOrganics_2019_MissionReport_1.pdf (last accessed Feb.

12, 2021).


III.   Plaintiff Walls Purchases the Tainted Baby Food Products for N.W.

       36.     N.W., Plaintiff Walls’ son, was born in 2020.


                                                 - 16 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 17 of 53 PageID #: 17




        37.     Plaintiff Michelle Walls is a dedicated and loving mother who places a premium on

ensuring her son is healthy, and consumes food that will keep him healthy, growing, and

developing.

        38.     In making the decision about what to feed N.W. after stopping breastfeeding,

Walls saw product labels and other product communications when shopping at Target and her

local grocery stores and decided to purchase Defendants’ Tainted Baby Food Products, including

but not limited to:

                a. Beech-Nut “Organics Banana, Cinnamon & Granola Jar,” which on its labeling

                      and in Beech-Nut communications on its website describes the product as a

                      “Stage 2” solid food “ideal … for your baby around 6 months and up;”

                b. Plum (1) “Mighty 4 Blends Banana, Blueberry, Sweet Potato, Carrot, Greek

                      Yogurt & Millet Tots Pouch,” which on its labeling and in Plum’s

                      communications on its website describes the product as containing “essential

                      nutrients from 4 food group favorites to fuel your active tot,” and (2) “Stage 2

                      Pear Blueberry Avocado & Granola,” which on its labeling and in Plum’s

                      communications on its website describes the product as a stage “2” food

                      appropriate for babies 6 months or older;

                c. Nurture (1) “Happy Tot Organics Super Smart Bananas, Mangos & Spinach

                      Pouch,” which on its labeling and in Nurture’s communications on its website

                      describes the product as one that “[n]ourish[es] your growing tot” and “help[s]

                      support brain health … making this pouch perfect for wholesome, on-the-go

                      eating,” and (2) “Happy Baby Organics Apples, Blueberries & Oats,” which on

                      its labeling and in Nurture’s communications on its website describes the

                      product as a “Stage 2” food suited to babies 6 months or older;

                                                   - 17 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 18 of 53 PageID #: 18




               d. Gerber (1) “Yogurt Melts,” which on its labeling describes the product as a food

                   suitable to babies 8 months or older and in product description supplied on

                   Target’s website says that “these snacks combine the delicious taste little ones

                   love with the wholesome nutrition parents love,” and (2) “Oatmeal Banana”,

                   which on its labeling and in Gerber’s communications on its website describes

                   the product as an appropriate “2nd Food” for “Sitter” babies and that

                   “Following Clean Field Farming[] practices, we keep our grains safe and

                   wholesome from farm to kitchen;” and

               e. Hain (1) “Earth’s Best Apple Sunny Days Snack Bars,” which on its website

                   describes the product as a snack suitable for children 2 years or older, and (2)

                   “Earth’s Best Blueberry Breakfast Biscuits,” which on its website describes the

                   product as a snack suitable for children 2 years or older.

       39.     Walls, relying on their representations and reputations, trusted Defendants as baby

food sellers, and considered Defendants’ baby food, and especially their organic baby food, to be

the “gold standard.”

       40.     Walls purchased the Tainted Baby Food Products from July 2020 to February

2021, and later fed such Tainted Baby Food Products to her son N.W.

       41.     Walls believed that the Tainted Baby Food Products were safe and healthy, relying

on Defendants’ reputations, labels, marketing, and communications.

       42.     As N.W. grew, Walls became concerned that he was not hitting certain

“developmental benchmarks,” including but not limited to: walking, imitating others, verbalization,

and pointing. N.W. also has outbursts where he wildly thrashes. She had no reason to believe the

organic baby food products she had been purchasing from Defendants could be the cause, having

paid a premium to buy baby food she believed to be safer and healthier than their competitors.

                                               - 18 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 19 of 53 PageID #: 19




        43.     On or around February 6, 2021, Walls saw media coverage of the Subcommittee

Report. Shocked by what she read, she immediately stopped feeding N.W. the Tainted Baby

Food Products and returned the remaining products she still had.

        44.     On or about February 11, 2021, Walls requested that N.W.’s physician order a

heavy metals blood tests for N.W., which would detect levels of the Toxic Heavy Metals in his

blood. It is unusual to need to order a blood test for a one-year-old, and especially unusual,

difficult, and distressing to draw the seven vials of blood necessary to run a panel of toxic heavy

metal blood tests. Walls is in the process of arranging a safe and appropriate schedule of blood

draws for N.W. for these tests.

        45.     Walls is also arranging for N.W. to receive “early intervention” special education

services, as she tries to understand what N.W. will need as far as educational, social, and medical

services in order to help close the gaps of his developmental delays, and any other delays or

conditions that may arise as a result of his consumption of elevated levels of Toxic Heavy Metals in

the Tainted Baby Food Products.

                                  CLASS ACTION ALLEGATIONS

        46.     Plaintiffs request certification pursuant to Rule 23(b)(2) and (b)(3) of ten proposed

injunctive and/or declaratory relief and damages classes, respectively, or sub-classes in the

alternative, as laid out below:

        47.     All persons within the United States who purchased Beech-Nut’s Tainted Baby

Food Products from the beginning of any applicable limitations period through the date of class

certification, excluding the judge or magistrate assigned to this case, Beech-Nut, any entity in which

Beech-Nut has a controlling interest, Beech-Nut’s officers, directors, legal representatives,




                                                 - 19 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 20 of 53 PageID #: 20




successors, and assigns, and persons who purchased Beech-Nut’s Tainted Baby Food Products for

the purpose of resale (the “National Beech-Nut Purchaser Class”);4

        48.     All persons within the United States who purchased Hain’s Tainted Baby Food

Products from the beginning of any applicable limitations period through the date of class

certification, excluding the judge or magistrate assigned to this case, Hain, any entity in which Hain

has a controlling interest, Hain’s officers, directors, legal representatives, successors, and assigns,

and persons who purchased Hain’s Tainted Baby Food Products for the purpose of resale (the

“National Hain Purchaser Class”);5

        49.     All persons within the United States who purchased Gerber’s Tainted Baby Food

Products from the beginning of any applicable limitations period through the date of class

certification, excluding the judge or magistrate assigned to this case, Gerber, any entity in which

Gerber has a controlling interest, Gerber’s officers, directors, legal representatives, successors, and




4
 In the alternative, Plaintiffs request certification of a class defined by all persons within the State
of New York who purchased Beech-Nut’s Tainted Baby Food Products from the beginning of any
applicable limitations period through the date of class certification, excluding the judge or
magistrate assigned to this case, Beech-Nut, any entity in which Beech-Nut has a controlling
interest, Beech-Nut’s officers, directors, legal representatives, successors, and assigns, and persons
who purchased Beech-Nut’s Tainted Baby Food Products for the purpose of resale (the “New
York Beech-Nut Purchaser Sub-Class”).
5
 In the alternative, Plaintiffs request certification of a class defined by all persons within the State
of New York who purchased Hain’s Tainted Baby Food Products from the beginning of any
applicable limitations period through the date of class certification, excluding the judge or
magistrate assigned to this case, Hain, any entity in which Hain has a controlling interest, Hain’s
officers, directors, legal representatives, successors, and assigns, and persons who purchased Hain’s
Tainted Baby Food Products for the purpose of resale (the “New York Hain Purchaser Sub-
Class”).

                                                  - 20 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 21 of 53 PageID #: 21




assigns, and persons who purchased Gerber’s Tainted Baby Food Products for the purpose of

resale (the “National Gerber Purchaser Class”); 6

        50.     All persons within the United States who purchased Plum’s Tainted Baby Food

Products from the beginning of any applicable limitations period through the date of class

certification, excluding the judge or magistrate assigned to this case, Plum, any entity in which Plum

has a controlling interest, Plum’s officers, directors, legal representatives, successors, and assigns,

and persons who purchased Plum’s Tainted Baby Food Products for the purpose of resale (the

“National Plum Purchaser Class”); 7

        51.     All persons within the United States who purchased Nurture’s Tainted Baby Food

Products from the beginning of any applicable limitations period through the date of class

certification, excluding the judge or magistrate assigned to this case, Nurture, any entity in which

Nurture has a controlling interest, Nurture’s officers, directors, legal representatives, successors,




6
 In the alternative, Plaintiffs request certification of a class defined by all persons within the State
of New York who purchased Gerber’s Tainted Baby Food Products from the beginning of any
applicable limitations period through the date of class certification, excluding the judge or
magistrate assigned to this case, Gerber, any entity in which Gerber has a controlling interest,
Gerber’s officers, directors, legal representatives, successors, and assigns, and persons who
purchased Gerber’s Tainted Baby Food Products for the purpose of resale (the “New York
Gerber Purchaser Sub-Class”).
7
 In the alternative, Plaintiffs request certification of a class defined by all persons within the State
of New York who purchased Plum’s Tainted Baby Food Products from the beginning of any
applicable limitations period through the date of class certification, excluding the judge or
magistrate assigned to this case, Plum, any entity in which Plum has a controlling interest, Plum’s
officers, directors, legal representatives, successors, and assigns, and persons who purchased
Plum’s Tainted Baby Food Products for the purpose of resale (the “New York Plum Purchaser
Sub-Class”).

                                                  - 21 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 22 of 53 PageID #: 22




and assigns, and persons who purchased Nurture’s Tainted Baby Food Products for the purpose

of resale (the “National Nurture Purchaser Class”); 8

        52.     All persons within the United States who consumed Beech-Nut’s Tainted Baby

Food Products from the beginning of any applicable limitations period through the date of class

certification, excluding the judge or magistrate assigned to this case, Beech-Nut, any entity in which

Beech-Nut has a controlling interest, and Beech-Nut’s officers, directors, legal representatives,

successors, and assigns (the “National Beech-Nut Child Class”); 9

        53.     All persons within the United States who consumed Hain’s Tainted Baby Food

Products from the beginning of any applicable limitations period through the date of class

certification, excluding the judge or magistrate assigned to this case, Hain, any entity in which Hain

has a controlling interest, and Hain’s officers, directors, legal representatives, successors, and

assigns (the “National Hain Child Class”); 10



8
 In the alternative, Plaintiffs request certification of a class defined by all persons within the State
of New York who purchased Nurture’s Tainted Baby Food Products from the beginning of any
applicable limitations period through the date of class certification, excluding the judge or
magistrate assigned to this case, Nurture, any entity in which Nurture has a controlling interest,
Nurture’s officers, directors, legal representatives, successors, and assigns, and persons who
purchased Nurture’s Tainted Baby Food Products for the purpose of resale (the “New York
Nurture Purchaser Sub-Class”).
9
 In the alternative, Plaintiffs request certification of a class defined by all persons within the State
of New York who consumed Beech-Nut’s Tainted Baby Food Products from the beginning of any
applicable limitations period through the date of class certification, excluding the judge or
magistrate assigned to this case, Beech-Nut, any entity in which Beech-Nut has a controlling
interest, and Beech-Nut’s officers, directors, legal representatives, successors, and assigns (the
“New York Beech-Nut Child Sub-Class”).
10
  In the alternative, Plaintiffs request certification of a class defined by all persons within the State
of New York who consumed Hain’s Tainted Baby Food Products from the beginning of any
applicable limitations period through the date of class certification, excluding the judge or
magistrate assigned to this case, Hain, any entity in which Hain has a controlling interest, and
Hain’s officers, directors, legal representatives, successors, and assigns (the “New York Hain Child
Sub-Class”).

                                                  - 22 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 23 of 53 PageID #: 23




        54.     All persons within the United States who consumed Gerber’s Tainted Baby Food

Products from the beginning of any applicable limitations period through the date of class

certification, excluding the judge or magistrate assigned to this case, Gerber, any entity in which

Gerber has a controlling interest, and Gerber’s officers, directors, legal representatives, successors,

and assigns (the “National Gerber Child Class”); 11

        55.     All persons within the United States who consumed Plum’s Tainted Baby Food

Products from the beginning of any applicable limitations period through the date of class

certification, excluding the judge or magistrate assigned to this case, Plum, any entity in which Plum

has a controlling interest, and Plum’s officers, directors, legal representatives, successors, and

assigns (the “National Plum Child Class”); 12 and

        56.     All persons within the United States who consumed Nurture’s Tainted Baby Food

Products from the beginning of any applicable limitations period through the date of class

certification, excluding the judge or magistrate assigned to this case, Nurture, any entity in which




11
  In the alternative, Plaintiffs request certification of a class defined by all persons within the State
of New York who consumed Gerber’s Tainted Baby Food Products from the beginning of any
applicable limitations period through the date of class certification, excluding the judge or
magistrate assigned to this case, Gerber, any entity in which Gerber has a controlling interest, and
Gerber’s officers, directors, legal representatives, successors, and assigns (the “New York Gerber
Child Sub-Class”).
12
  In the alternative, Plaintiffs request certification of a class defined by all persons within the State
of New York who consumed Plum’s Tainted Baby Food Products from the beginning of any
applicable limitations period through the date of class certification, excluding the judge or
magistrate assigned to this case, Plum, any entity in which Plum has a controlling interest, and
Plum’s officers, directors, legal representatives, successors, and assigns (the “New York Plum Child
Sub-Class”).

                                                  - 23 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 24 of 53 PageID #: 24




Nurture has a controlling interest, and Nurture’s officers, directors, legal representatives,

successors, and assigns (the “National Nurture Child Class”).13

        57.     The National Beech-Nut Purchaser Class, National Hain Purchaser Class, National

Gerber Purchaser Class, National Plum Purchaser Class, and National Nurture Purchaser Class,

or in the alternative their New York Sub-Class facsimiles, are referred to as the “National

Purchaser Classes.”

        58.     The National Beech-Nut Child Class, National Hain Child Class, National Gerber

Child Class, National Plum Child Class, and National Nurture Child Class, or in the alternative

their New York Sub-Class facsimiles, are referred to as the “National Child Classes.”

        59.     The number of class members is sufficiently numerous to make class action status

the most practical method for Plaintiffs to secure redress for injuries sustained and to obtain class

wide damages and injunctive and/or declaratory relief.

        60.     There are questions of law and fact raised by the named Plaintiffs’ claims common

to those raised by the Class(es) they seek to represent. Such common questions predominate over

questions affecting only individual members of the Class(es). These include but are not limited to:

                a. Whether each Defendant’s Tainted Baby Food Products contain elevated

                    and/or dangerous levels of Toxic Heavy Metals;




13
  In the alternative, Plaintiffs request certification of a class defined by all persons within the State
of New York who consumed Nurture’s Tainted Baby Food Products from the beginning of any
applicable limitations period through the date of class certification, excluding the judge or
magistrate assigned to this case, Nurture, any entity in which Nurture has a controlling interest, and
Nurture’s officers, directors, legal representatives, successors, and assigns (the “New York Nurture
Child Sub-Class”).

                                                  - 24 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 25 of 53 PageID #: 25




            b. Whether each Defendant knew or should have known that their Tainted Baby

                 Food Products contain elevated and/or dangerous levels of Toxic Heavy

                 Metals;

            c. Whether each Defendant represented and continues to represent that its

                 Tainted Baby Food Products were healthy, safe, suitable for babies, and/or that

                 they help in a child’s development;

            d. Whether each Defendant’s representations in marketing, advertising,

                 packaging, labeling, and other promotional materials for the Tainted Baby

                 Food Products are false, deceptive, or misleading;

            e. Whether each Defendant represented and continues to represent that the

                 manufacturing of the Tainted Baby Food Products is subjected to rigorous

                 testing and quality standards;

            f. Whether Defendants’ Tainted Baby Food Products are subjected to reasonable

                 testing and quality standards;

            g. Whether each Defendant’s representations were likely to deceive a reasonable

                 consumer;

            h. Whether each Defendant knew or recklessly disregarded that its

                 representations were false, deceptive, or misleading;

            i.   Whether each Defendant continued to make such representations despite

                 knowing that such representations were false, deceptive, or misleading;

            j.   Whether a representation that a baby food product is healthy, safe, suitable for

                 babies, and/or that it helps in children’s development is material to a reasonable

                 consumer;

            k. Whether Defendants violated New York General Business Law §§ 349 or 350;

                                              - 25 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 26 of 53 PageID #: 26




            l.   Whether Defendants fraudulently concealed elevated and/or dangerous levels

                 of Toxic Heavy Metals in the Tainted Baby Food Products;

            m. Whether Defendants expressly or impliedly warranted that their Tainted Baby

                 Food Products are healthy, safe, appropriate to feed to children, and/or that

                 their testing protocols ensure the Tainted Baby Food Products exclude

                 ingredients that are unsafe;

            n. Whether Plaintiffs and Members of the Class(es) used the Tainted Baby Food

                 Products for their intended or ordinary purpose;

            o. Whether Defendants were unjustly enriched at the expense of the Class(es);

            p. Whether Defendants owed a duty of care to the National Purchaser Classes;

            q. Whether Defendants owed a duty of care to the National Child Classes;

            r. Whether Defendants breached their duties of care by allowing the Tainted

                 Baby Food Products to be sold and consumed when they contained and

                 contain, or risk containing, elevated and/or dangerous levels of Toxic Heavy

                 Metals;

            s. Whether Defendants breached their duty of care by failing to take any remedial

                 step to prevent the consumption of the Tainted Baby Food Products, which are

                 still available for sale;

            t.   Whether Defendants’ breaches of their duties caused injury to the Class(es);

            u. Whether Defendants’ conduct in breach of their duties was so reckless as to

                 demonstrate a substantial lack of concern for whether injury would result to

                 Plaintiffs or the Class(es);

            v. Whether Defendants’ designed and manufactured their respective Tainted

                 Baby Food Products in a manner that posed a substantial likelihood of harm;

                                                - 26 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 27 of 53 PageID #: 27




                w. Whether it was feasible for Defendants to design their respective Tainted Baby

                     Food Products in a safer manner without impairing the usefulness or

                     desirability of the product to users and without creating an equal or greater risk

                     of harm; and

                x. Whether Plaintiffs and Members of the Class(es) were damaged by Defendants’

                     conduct.

        61.     The violations of law and resulting harms alleged by the named Plaintiffs are typical

of the legal violations and harms suffered by members of the Class(es).

        62.     Plaintiff Class(es) representatives will fairly and adequately protect the interests of

the Plaintiff Class(es) members. Plaintiffs’ counsel are unaware of any conflict of interest between

the Class(es) representatives and absent Class(es) members with respect to the matters at issue in

this litigation; the Class(es) representatives will vigorously prosecute the suit on behalf of the

Class(es); and the Class(es) representatives are represented by experienced counsel. Plaintiffs are

represented by attorneys with substantial experience and expertise in complex and class action

litigation involving unfair or deceptive acts and practices and product liability.

        63.     Plaintiffs’ attorneys have identified and thoroughly investigated all claims in this

action and have committed sufficient resources to represent the Class(es).

        64.     The maintenance of the action as a class action will be superior to other available

methods of adjudication and will promote the convenient administration of justice. Moreover, the

prosecution of separate actions by individual members of the Class(es) could result in inconsistent

or varying adjudications with respect to individual members of the Class(es) and/or one or more of

the Defendants.

        65.     Defendants have acted or failed to act on grounds generally applicable to all

Plaintiffs, necessitating injunctive relief for the Class(es).

                                                    - 27 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 28 of 53 PageID #: 28




                                       CAUSES OF ACTION

                                              Count I
                                         Unjust Enrichment
                  (on behalf of Michelle Walls and the National Purchaser Classes)

        66.      Plaintiffs, individually and on behalf of the respective National Purchaser Classes,

repeat and reallege all previously alleged paragraphs, as if fully alleged herein.

        67.      Substantial benefits have been conferred on Defendants by Plaintiffs and the

respective National Purchaser Classes, through the purchase of the Tainted Baby Food Products.

Defendants knowingly and willfully accepted and enjoyed these benefits.

        68.      Defendants either knew or should have known that the payments rendered by

Plaintiffs and the respective National Purchaser Classes were given and received with the

expectation that the Tainted Baby Food Products would have the qualities, characteristics,

ingredients, and suitability for consumption represented and warranted by Defendants. As such, it

would be inequitable for Defendants to retain the benefit of these payments under the

circumstances.

        69.      Defendants’ acceptance and retention of these benefits under the circumstances

alleged herein make it inequitable for Defendants to retain the benefits without payment of the

value to Plaintiffs and the respective National Purchaser Classes.

        70.      Plaintiffs and the respective National Purchaser Classes are entitled to recover from

Defendants all amounts wrongfully collected and improperly retained by Defendants, plus interest

thereon.

        71.      Plaintiffs and the National Beech-Nut Purchaser Class seek against Beech-Nut

actual damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief

available under the laws.



                                                 - 28 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 29 of 53 PageID #: 29




        72.       Plaintiffs and the National Hain Purchaser Class seek against Hain actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        73.       Plaintiffs and the National Gerber Purchaser Class seek against Gerber actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

        74.       Plaintiffs and the National Plum Purchaser Class seek against Plum actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        75.       Plaintiffs and the National Nurture Purchaser Class seek against Nurture actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

                                              Count II
                                       Fraudulent Concealment
                   (on behalf of Michelle Walls and the National Purchaser Classes)

        76.       Plaintiffs, individually and on behalf of the respective National Purchaser Classes

repeat and reallege all previously alleged paragraphs, as if fully alleged herein.

        77.       Defendants concealed and failed to disclose the fact that the Tainted Baby Food

Products contained, or were at risk of containing, elevated and/or dangerous levels of Toxic Heavy

Metals, that they were not healthy or safe for children to consume, and that their testing practices

did not result in the exclusion of ingredients or final products with elevated and/or dangerous

levels of Toxic Heavy Metals.

        78.       Defendants’ respective misrepresentations were contained in product labels,

advertisements, and communications that were viewed by Plaintiff Walls and the respective

National Purchaser Classes prior to purchasing the Tainted Baby Food Products.

                                                 - 29 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 30 of 53 PageID #: 30




       79.     Defendants had a duty to disclose that the Tainted Baby Food Products contained,

or were at risk of containing, elevated and/or dangerous levels of Toxic Heavy Metals, that they

were not healthy or safe for children to consume, and that their testing practices did not result in

the exclusion of ingredients or final products with elevated and/or dangerous levels of Toxic Heavy

Metals. Defendants had superior knowledge or means of knowledge not readily available to

Plaintiff Walls and members of the respective National Purchaser Classes and knew that the

respective National Purchaser Classes were acting on the basis of Defendants’ representations and

omissions.

       80.     Defendants’ concealments were material because parents are concerned with the

health of their babies and their food-purchasing decisions would be influenced by Defendants’

claims. If Defendants had not omitted the aforementioned, facts, Plaintiff Walls and the respective

National Purchaser Classes would not have paid a premium for the Tainted Baby Food Products,

or purchased them at all.

       81.     Defendants knew or recklessly disregarded that its representations were false when

made because, among other things, they were in possession of ingredient and/or final product test

results for Toxic Heavy Metal levels, which showed that many of the ingredients Defendants used

and Tainted Baby Food Products Defendants sold, contained, or were at risk of containing,

elevated and/or dangerous levels of Toxic Heavy Metals, that they were not healthy or safe for

children to consume, and that their testing practices did not result in the exclusion of ingredients or

final products with elevated and/or dangerous levels of Toxic Heavy Metals.

       82.     Defendants fraudulently concealed the above-mentioned information with the

intent to deceive purchasers of the Tainted Baby Food Products, like Plaintiff Walls and the

respective National Purchaser Classes in order to boost sales.



                                                - 30 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 31 of 53 PageID #: 31




        83.       Plaintiff Walls and the respective National Purchaser Classes relied on Defendants’

reputations in purchasing the Tainted Baby Food Products.

        84.       As a result of their reliance, Plaintiff Walls and the respective National Purchaser

Classes have been injured in an amount to be proven at trial, including, but not limited to, their

lost benefit of the bargain and overpayment at the time of purchase.

        85.       Defendants’ conduct was knowing, intentional, with malice, demonstrated a

complete lack of care, and was in reckless disregard for the rights of Plaintiff Walls and the

respective National Purchaser Classes.

        86.       Plaintiffs and the National Beech-Nut Purchaser Class seek against Beech-Nut

actual damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief

available under the laws.

        87.       Plaintiffs and the National Hain Purchaser Class seek against Hain actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        88.       Plaintiffs and the National Gerber Purchaser Class seek against Gerber actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

        89.       Plaintiffs and the National Plum Purchaser Class seek against Plum actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        90.       Plaintiffs and the National Nurture Purchaser Class seek against Nurture actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.



                                                  - 31 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 32 of 53 PageID #: 32




                                            Count III
                                  Intentional Misrepresentation
                 (on behalf of Michelle Walls and the National Purchaser Classes)

        91.     Plaintiffs, individually and on behalf of the respective National Purchaser Classes

repeat and reallege all previously alleged paragraphs, as if fully alleged herein.

        92.     Defendants concealed and failed to disclose the fact that the Tainted Baby Food

Products contained, or were at risk of containing, elevated and/or dangerous levels of Toxic Heavy

Metals, that they were not healthy or safe for children to consume, and/or that their testing

practices did not result in the exclusion of ingredients or final products with elevated and/or

dangerous levels of Toxic Heavy Metals.

        93.     Defendants’ misrepresentations were contained in product labels, advertisements,

and communications that were viewed by Plaintiff Walls and the respective National Purchaser

Classes prior to purchasing the Tainted Baby Food Products.

        94.     Defendants’ concealments were material because parents are concerned with the

health of their babies and their food-purchasing decisions would be influenced by Defendants’

claims. If Defendants had not omitted the aforementioned, facts, Plaintiff Walls and the respective

National Purchaser Classes would not have purchased the Tainted Baby Food Products.

        95.     Defendants knew or recklessly disregarded that its representations were false when

made because, among other things, they were in possession of ingredient and/or final product test

results for Toxic Heavy Metal levels, which showed that many of the ingredients Defendants used

and Tainted Baby Food Products Defendants sold contained, or were at risk of containing,

elevated and/or dangerous levels of Toxic Heavy Metals, that they were not healthy or safe for

children to consume, and that their testing practices did not result in the exclusion of ingredients or

final products with elevated and/or dangerous levels of Toxic Heavy Metals.



                                                 - 32 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 33 of 53 PageID #: 33




        96.       Defendants fraudulently concealed the above-mentioned information with the

intent to deceive purchasers of the Tainted Baby Food Products, like Plaintiff Walls and the

respective National Purchaser Classes in order to boost sales.

        97.       Plaintiff Walls and the respective National Purchaser Classes relied on Defendants’

reputations in purchasing the Tainted Baby Food Products.

        98.       As a result of their reliance, Plaintiff Walls and the respective National Purchaser

Classes have been injured in an amount to be proven at trial, including, but not limited to, their

lost benefit of the bargain and overpayment at the time of purchase.

        99.       Defendants’ conduct was knowing, intentional, with malice, demonstrated a

complete lack of care, and was in reckless disregard for the rights of Plaintiff Walls and the

respective National Purchaser Classes.

        100.      Plaintiffs and the National Beech-Nut Purchaser Class seek against Beech-Nut

actual damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief

available under the laws.

        101.      Plaintiffs and the National Hain Purchaser Class seek against Hain actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        102.      Plaintiffs and the National Gerber Purchaser Class seek against Gerber actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

        103.      Plaintiffs and the National Plum Purchaser Class seek against Plum actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.



                                                  - 33 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 34 of 53 PageID #: 34




        104.      Plaintiffs and the National Nurture Purchaser Class seek against Nurture actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

                                              Count IV
                                     Negligent Misrepresentation
                   (on behalf of Michelle Walls and the National Purchaser Classes)

        105.      Plaintiffs, individually and on behalf of the respective National Purchaser Classes

repeat and reallege all previously alleged paragraphs, as if fully alleged herein.

        106.      As alleged above, Defendants misrepresented by omission that the Tainted Baby

Food Products contained, or were at risk of containing, elevated and/or dangerous levels of Toxic

Heavy Metals, that they were not healthy or safe for children to consume, and that their testing

practices did not result in the exclusion of ingredients or final products with elevated and/or

dangerous levels of Toxic Heavy Metals.

        107.      Defendants’ misrepresentations were made in the course of a business transaction

(the advertisement, sale, and purchase of the Tainted Baby Food Products) in which both Plaintiff

Walls and the respective National Purchaser Classes and Defendants have a pecuniary interest.

        108.      Defendants knew or should have known that these representations were false or

misleading and failed to exercise reasonable care in disseminating the information contained in its

advertisements and communications.

        109.      Defendants knew or should have known that these representations would induce

customers like Plaintiff Walls and the respective National Purchaser Classes into purchasing the

Tainted Baby Food Products.

        110.      Plaintiff Walls and the respective National Purchaser Classes relied on Defendants’

reputations in purchasing the Tainted Baby Food Products.



                                                  - 34 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 35 of 53 PageID #: 35




        111.      As a result of their reliance, Plaintiff Walls and the respective National Purchaser

Classes have been injured in an amount to be proven at trial, including, but not limited to, their

lost benefit of the bargain and overpayment at the time of purchase.

        112.      Plaintiffs and the National Beech-Nut Purchaser Class seek against Beech-Nut

actual damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief

available under the laws.

        113.      Plaintiffs and the National Hain Purchaser Class seek against Hain actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        114.      Plaintiffs and the National Gerber Purchaser Class seek against Gerber actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

        115.      Plaintiffs and the National Plum Purchaser Class seek against Plum actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        116.      Plaintiffs and the National Nurture Purchaser Class seek against Nurture actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

                                              Count V
        Violation of New York’s Deceptive Acts & Practices Law, N.Y. Gen. Bus. Law § 349
                  (on behalf of Michelle Walls and the National Purchaser Classes)

        117.      Plaintiffs, individually and on behalf of the respective National Purchaser Classes

repeat and reallege all previously alleged paragraphs, as if fully alleged herein.

        118.      In their respective sales of goods throughout New York, Defendants conduct

business and trade within the meaning of N.Y. Gen. Bus. Law § 349.

                                                  - 35 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 36 of 53 PageID #: 36




       119.    Plaintiff Walls and the respective National Purchaser Classes are consumers who

purchased products from Defendants.

       120.    Defendants violated N.Y. Gen. Bus. Law § 349 by representing that their Tainted

Baby Food Products were healthy, safe, appropriate to feed to children, and/or that their testing

protocols ensure the Tainted Baby Food Products exclude ingredients that are unsafe. This was

deceptive because the Tainted Baby Foods contained, or had a risk of containing, elevated and/or

dangerous levels of Toxic Heavy Metals, and Defendants’ testing protocols did not ensure the

Tainted Baby Food Products exclude ingredients that are unsafe.

       121.    Defendants intentionally represented that the Tainted Baby Food Products were of

a particular standard, grade, or quality when they were in fact adulterated and not fit for

consumption by babies.

       122.    The facts concealed, misrepresented, and/or omitted by Defendants were material

in that Plaintiff Walls and the respective National Purchaser Classes and any reasonable consumer

would have considered them when deciding whether to purchase the Tainted Baby Food

Products.

       123.    Defendants’ conduct and omissions described herein repeatedly occurred in the

course of Defendants’ business and were capable of deceiving a substantial portion of the

consuming public.

       124.    Defendants engaged and continue to engage in deceptive conduct in violation of the

New York General Business Law.

       125.    Defendants’ misrepresentations, omissions, and deceptive acts or practices resulted

in Plaintiff Walls and the respective National Purchaser Classes suffering actual damages when

they purchased the Tainted Baby Food Products that were worth less than the price paid and that



                                                 - 36 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 37 of 53 PageID #: 37




they would not have purchased had they known of the presence, or risk of presence, of elevated

and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

        126.      Defendants intended for Plaintiff Walls and the respective National Purchaser

Classes to rely on their deceptive misrepresentations and omissions when purchasing their Tainted

Baby Food Products.

        127.      As a result of their reliance, Plaintiff Walls and the respective National Purchaser

Classes have been injured in an amount to be proven at trial, including, but not limited to, their

lost benefit of the bargain and overpayment at the time of purchase.

        128.      Plaintiffs and the National Beech-Nut Purchaser Class seek against Beech-Nut

actual damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief

available under the laws.

        129.      Plaintiffs and the National Hain Purchaser Class seek against Hain actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        130.      Plaintiffs and the National Gerber Purchaser Class seek against Gerber actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

        131.      Plaintiffs and the National Plum Purchaser Class seek against Plum actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        132.      Plaintiffs and the National Nurture Purchaser Class seek against Nurture actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.



                                                  - 37 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 38 of 53 PageID #: 38




                                           Count VI
            Violation of New York’s False Advertising Law, N.Y. Gen. Bus. Law § 350
                (on behalf of Michelle Walls and the National Purchaser Classes)

        133.    Plaintiffs, individually and on behalf of the respective National Purchaser Classes

repeat and reallege all previously alleged paragraphs, as if fully alleged herein.

        134.    New York General Business Law § 350 prohibits false advertising in the conduct of

any business, trade, or commerce.

        135.    Pursuant to N.Y. Gen. Bus. Law § 350, false advertising is defined as “advertising,

including labeling, or a commodity … if such advertising is misleading in a material respect.”

        136.    Defendants’ claims that their Tainted Baby Food Products were, inter alia,

“healthy,” “safe,” subject to “rigorous tests” and/or they “send the produce back if it’s not good

enough,” “curat[ed] [] ingredients and tailor[ed] [] products to baby’s age and stage,” and/or that

consumers “can rely on” their ingredients, were literally false and likely to deceive the public.

        137.    Defendants’ claims were untrue or misleading because such claims failed to

disclose that the Tainted Baby Food Products contained elevated and/or dangerous levels, or risk

thereof, of Toxic Heavy Metals in the ingredients for and/or final Tainted Baby Food Products,

thus making them neither healthy nor safe nor made of ingredients “curated” or “tailored” for

babies, and that Defendants’ testing protocols could not be relied on and did not result in the

exclusion of risky or dangerous ingredients.

        138.    Defendants knew or should have known that such claims were false or misleading.

        139.    Such false or misleading claims and representations made by Defendants were

material in that Plaintiff Walls and the respective National Purchaser Classes and any reasonable

consumer would have considered them when deciding whether to purchase the Tainted Baby

Food Products.



                                                 - 38 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 39 of 53 PageID #: 39




        140.      Defendants, including their agents and distributors, made untrue, deceptive, and

misleading assertions, representations, or omissions about the alleged quality, characteristics, and

nature of the Tainted Baby Food Products.

        141.      Defendants’ misrepresentations, omissions, and deceptive acts or practices resulted

in Plaintiff Walls and the respective National Purchaser Classes suffering actual damages when

they purchased the Tainted Baby Food Products that were worth less than the price paid and that

they would not have purchased had they known of the presence, or risk of presence, of elevated

and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

        142.      Defendants intended for Plaintiff Walls and the respective National Purchaser

Classes to rely on their deceptive misrepresentations and omissions when purchasing their Tainted

Baby Food Products.

        143.      As a result of their reliance, Plaintiff Walls and the respective National Purchaser

Classes have been injured in an amount to be proven at trial, including, but not limited to, their

lost benefit of the bargain and overpayment at the time of purchase.

        144.      Plaintiffs and the National Beech-Nut Purchaser Class seek against Beech-Nut

actual damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief

available under the laws.

        145.      Plaintiffs and the National Hain Purchaser Class seek against Hain actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        146.      Plaintiffs and the National Gerber Purchaser Class seek against Gerber actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.



                                                  - 39 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 40 of 53 PageID #: 40




        147.      Plaintiffs and the National Plum Purchaser Class seek against Plum actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        148.      Plaintiffs and the National Nurture Purchaser Class seek against Nurture actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

                                             Count VII
                                     Breach of Express Warranty
                   (on behalf of Michelle Walls and the National Purchaser Classes)

        149.      Plaintiffs, individually and on behalf of the Class(es), repeat and reallege all

previously alleged paragraphs, as if fully alleged herein.

        150.      Defendants marketed and sold the Tainted Baby Food Products into the stream of

commerce with the intent that they would be purchased by Plaintiff Walls and the National

Purchaser Classes.

        151.      Defendants expressly warranted, advertised, and represented to Plaintiff Walls and

the respective National Purchaser Classes that their Tainted Baby Food Products are healthy, safe,

appropriate to feed to children, and that their testing protocols ensure the Tainted Baby Food

Products exclude ingredients that are unsafe.

        152.      Defendants made these express warranties regarding the Tainted Baby Food

Products’ quality, ingredients, and fitness for consumption in writing through their websites,

advertisements, marketing materials, packaging, and labels. These express warranties became part

of the basis of the bargain that Plaintiffs and the respective National Purchaser Classes entered into

upon purchasing the Tainted Baby Food Products.




                                                   - 40 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 41 of 53 PageID #: 41




       153.    Defendants’ advertisements, warranties, and representations were made in

connection with the sale of the Tainted Baby Food Products to Plaintiff Walls and the respective

National Purchaser Classes.

       154.    Plaintiff Walls and the respective National Purchaser Classes relied on Defendants’

advertisements, warranties, and representations regarding the Tainted Baby Food Products in

deciding whether to purchase Defendants’ products.

       155.    Defendants were on notice of this breach as they were aware of the elevated and/or

dangerous levels, or risk thereof, of Toxic Heavy Metals in the ingredients for and/or final Tainted

Baby Food Products.

       156.    The Tainted Baby Food Products’ defect, i.e., the elevated and/or dangerous levels,

or risk thereof, of Toxic Heavy Metals, existed when Defendants delivered the Tainted Baby Food

Products to Plaintiff Walls and the respective National Purchaser Classes by placing them in the

stream of commerce.

       157.    Privity exists because Defendants expressly warranted to Plaintiff Walls and the

respective National Purchaser Classes through the warranting, packaging, advertising, marketing,

and labeling that the Tainted Baby Food Products are healthy, safe, appropriate to feed to

children, and/or that their testing protocols ensure the Tainted Baby Food Products exclude

ingredients that are unsafe.

       158.    Plaintiff Walls and the respective National Purchaser Classes relied on Defendants’

warranties in purchasing the Tainted Baby Food Products.

       159.    Plaintiff Walls and the respective National Purchaser Classes purchased and used

the Tainted Baby Food Products for their intended purpose, i.e., feeding them to children.

       160.    As a direct and proximate result of Defendants’ breaches, the respective National

Purchaser Classes suffered damages, past, present, and future, by undertaking appropriate

                                               - 41 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 42 of 53 PageID #: 42




remedial measures, including but not limited to medical monitoring and medical, educational, and

social interventions for their children to offset the effects of elevated Toxic Heavy Metals levels in

their children.

        161.      Plaintiffs and the National Beech-Nut Purchaser Class seek against Beech-Nut

actual damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief

available under the laws.

        162.      Plaintiffs and the National Hain Purchaser Class seek against Hain actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        163.      Plaintiffs and the National Gerber Purchaser Class seek against Gerber actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

        164.      Plaintiffs and the National Plum Purchaser Class seek against Plum actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        165.      Plaintiffs and the National Nurture Purchaser Class seek against Nurture actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

                                             Count VIII
                           Breach of Implied Warranty of Merchantability
                   (on behalf of Michelle Walls and the National Purchaser Classes)

        166.      Plaintiffs, individually and on behalf of the Class(es), repeat and reallege all

previously alleged paragraphs, as if fully alleged herein.

        167.      Defendants are merchants engaging in the sale of goods to Plaintiff Walls and the

respective National Purchaser Classes.

                                                   - 42 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 43 of 53 PageID #: 43




       168.    There were sales of goods from Defendants to Plaintiff Walls and the respective

National Purchaser Classes.

       169.    At all times mentioned herein, Defendants manufactured or supplied the Tainted

Baby Food Products, and prior to the time the Tainted Baby Food Products were purchased by

Plaintiff Walls and the respective National Purchaser Classes, Defendants impliedly warranted to

them that the Tainted Baby Food Products were of merchantable quality, fit for their ordinary use,

i.e., consumption by babies, and conformed to the promises and affirmations of fact made on the

Tainted Baby Food Products’ containers and labels, including that the food was healthy, safe,

and/or appropriate for babies to consume. Plaintiff Walls and the respective National Purchaser

Classes relied on Defendants’ promises and affirmations of fact when they purchased the Tainted

Baby Food Products.

       170.    The Tainted Baby Food Products were not fit for their ordinary use, consumption

by babies, and did not conform to Defendants’ affirmations of fact and promises because they

contained, or were at risk of containing, elevated and/or dangerous levels of Toxic Heavy Metals

that do not conform to the packaging.

       171.    Defendants breached their implied warranties by selling Tainted Baby Food

Products that failed to conform to the promises or affirmations of fact made on the container or

label as each product contained, or had the risk of containing, elevated and/or dangerous levels of

Toxic Heavy Metals that do not conform to the packaging.

       172.    Defendants were on notice of this breach, as they were aware of the elevated and/or

dangerous levels, or risk thereof, of Toxic Heavy Metals in the Tainted Baby Food Products and

their own internal testing processes.

       173.    Privity exists because Defendants impliedly warranted to Plaintiff Walls and the

respective National Purchaser Classes through the warranting, packaging, advertising, marketing,

                                               - 43 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 44 of 53 PageID #: 44




and labeling that the Tainted Baby Food Products are healthy, safe, appropriate to feed to

children, and/or that their testing protocols ensure the Tainted Baby Food Products exclude

ingredients that are unsafe.

        174.    The Tainted Baby Food Products’ defect, i.e., the elevated and/or dangerous levels,

or risk thereof, of Toxic Heavy Metals, existed when Defendants delivered the Tainted Baby Food

Products to Plaintiff Walls and the respective National Purchaser Classes by placing them in the

stream of commerce.

        175.    Plaintiff Walls and the respective National Purchaser Classes relied on Defendants’

warranties in purchasing the Tainted Baby Food Products.

        176.    Plaintiff Walls and the respective National Purchaser Classes purchased and used

the Tainted Baby Food Products for their intended purpose, i.e., feeding them to children, within

the implied warranty period.

        177.    As a direct and proximate result of Defendants’ breaches of their duties, the

respective National Purchaser Classes suffered damages, past, present, and future, by undertaking

appropriate remedial measures, including but not limited to medical monitoring and medical,

educational, and social interventions for their children to offset the effects of elevated Toxic Heavy

Metals levels in their children.

        178.    Plaintiffs and the National Beech-Nut Purchaser Class seek against Beech-Nut

actual damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief

available under the laws.

        179.    Plaintiffs and the National Hain Purchaser Class seek against Hain actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.



                                                 - 44 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 45 of 53 PageID #: 45




        180.      Plaintiffs and the National Gerber Purchaser Class seek against Gerber actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

        181.      Plaintiffs and the National Plum Purchaser Class seek against Plum actual damages

and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

        182.      Plaintiffs and the National Nurture Purchaser Class seek against Nurture actual

damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

under the laws.

                                                 Count IX
                                                Negligence
                                  (on behalf of all Plaintiffs and Classes)

        183.      Plaintiffs, individually and on behalf of the Class(es), repeat and reallege all

previously alleged paragraphs, as if fully alleged herein.

        184.      Defendants had a duty to Plaintiffs and the Class(es) to exercise reasonable and

ordinary care in the formulation, testing, manufacture, marketing, distribution and sale of the

Tainted Baby Food Products.

        185.      Defendants breached their duties to the Class(es), by allowing the Tainted Baby

Food Products to be sold and consumed when they contained and contain, or risk containing,

elevated and/or dangerous levels of Toxic Heavy Metals.

        186.      Defendants, knowing the Tainted Baby Food Products contained and contain, or

risk containing, elevated and/or dangerous levels of Toxic Heavy Metals, had a duty to act

reasonably to remediate the hazard these products posed to babies who consumed them by, inter

alia, publishing accurate and reasonable warnings or issuing product recalls.



                                                   - 45 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 46 of 53 PageID #: 46




        187.   Defendants breached their duties by failing to take any remedial step to prevent the

consumption of the Tainted Baby Food Products, which are still available for sale.

        188.   As a direct and proximate result of Defendants’ breaches of their duties, Plaintiff

Walls and the respective National Purchaser Classes were forestalled from undertaking effective

and immediate remedial measures, including stopping feeding their children the Tainted Baby

Food Products, medical monitoring, and medical, educational, and social interventions for their

children to offset the effects of elevated Toxic Heavy Metals levels in their blood.

        189.   As a direct and proximate result of Defendants’ breaches of their duties, the

respective National Child Classes suffered damages, past, present, and future, including but not

limited to:

               a. Serious and in some cases irreversible bodily injury;

               b. Substantial economic losses from medical expenses, lost wages, lost income,

                   and lost or impaired earning capacity; and

               c. Pain and suffering.

        190.   Plaintiffs and the National Beech-Nut Purchaser Class and National Beech-Nut

Child Class seek against Beech-Nut actual damages and injunctive relief, attorneys’ fees, costs, and

any other just and proper relief available under the laws.

        191.   Plaintiffs and the National Hain Purchaser Class and National Hain Child Class

seek against Hain actual damages and injunctive relief, attorneys’ fees, costs, and any other just and

proper relief available under the laws.

        192.   Plaintiffs and the National Gerber Purchaser Class and National Gerber Child

Class seek against Gerber actual damages and injunctive relief, attorneys’ fees, costs, and any other

just and proper relief available under the laws.



                                                   - 46 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 47 of 53 PageID #: 47




        193.    Plaintiffs and the National Plum Purchaser Class and National Plum Child Class

seek against Plum actual damages and injunctive relief, attorneys’ fees, costs, and any other just and

proper relief available under the laws.

        194.    Plaintiffs and the National Nurture Purchaser Class and National Nurture Child

Class seek against Nurture actual damages and injunctive relief, attorneys’ fees, costs, and any other

just and proper relief available under the laws.

                                               Count X
                                          Gross Negligence
                                (on behalf of all Plaintiffs and Classes)

        195.    Plaintiffs, individually and on behalf of the Class(es), repeat and reallege all

previously alleged paragraphs, as if fully alleged herein.

        196.    Defendants had a duty to Plaintiffs and the Class(es) to exercise reasonable and

ordinary care in the formulation, testing, manufacture, marketing, distribution and sale of the

Tainted Baby Food Products.

        197.    Defendants breached their duties to the Class(es), by allowing the Tainted Baby

Food Products to be sold and consumed when they contained and contain, or risk containing,

elevated and/or dangerous levels of Toxic Heavy Metals.

        198.    Defendants, knowing the Tainted Baby Food Products contained and contain, or

risk containing, elevated and/or dangerous levels of Toxic Heavy Metals, had a duty to act

reasonably to remediate the hazard these products posed to babies who consumed them by, inter

alia, publishing accurate and reasonable warnings or issuing product recalls.

        199.    Defendants breached their duties by failing to take any remedial step to prevent the

consumption of the Tainted Baby Food Products, which are still available for sale.

        200.    Defendants conduct was so reckless as to demonstrate a substantial lack of concern

for whether injury would result to Plaintiffs or the Class(es).

                                                   - 47 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 48 of 53 PageID #: 48




        201.   As a direct and proximate result of Defendants’ breaches of their duties, the

respective National Purchaser Classes suffered damages, past, present, and future, because they

were forestalled from undertaking effective and immediate remedial measures, including stopping

feeding their children the Tainted Baby Food Products, medical monitoring, and medical,

educational, and social interventions for their children to offset the effects of elevated Toxic Heavy

Metals levels in their blood.

        202.   As a direct and proximate result of Defendants’ breaches of their duties, the

respective National Child Classes suffered damages, past, present, and future, including but not

limited to:

               a. Serious and in some cases irreversible bodily injury;

               b. Substantial economic losses from medical expenses, lost wages, lost income,

                   and lost or impaired earning capacity; and

               c. Pain and suffering.

        203.   Plaintiffs and the National Beech-Nut Purchaser Class and National Beech-Nut

Child Class seek against Beech-Nut actual damages and injunctive relief, attorneys’ fees, costs, and

any other just and proper relief available under the laws.

        204.   Plaintiffs and the National Hain Purchaser Class and National Hain Child Class

seek against Hain actual damages and injunctive relief, attorneys’ fees, costs, and any other just and

proper relief available under the laws.

        205.   Plaintiffs and the National Gerber Purchaser Class and National Gerber Child

Class seek against Gerber actual damages and injunctive relief, attorneys’ fees, costs, and any other

just and proper relief available under the laws.




                                                   - 48 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 49 of 53 PageID #: 49




        206.    Plaintiffs and the National Plum Purchaser Class and National Plum Child Class

seek against Plum actual damages and injunctive relief, attorneys’ fees, costs, and any other just and

proper relief available under the laws.

        207.    Plaintiffs and the National Nurture Purchaser Class and National Nurture Child

Class seek against Nurture actual damages and injunctive relief, attorneys’ fees, costs, and any other

just and proper relief available under the laws.

                                               Count XI
                                       Strict Product Liability
                                (on behalf of all Plaintiffs and Classes)

        208.    Plaintiffs, individually and on behalf of the Class(es), repeat and reallege all

previously alleged paragraphs, as if fully alleged herein.

        209.    New York law recognizes a strict product liability claim for defectively designed

products, ones which, at the time they leave the seller’s hands, are in a condition not reasonably

contemplated by the ultimate consumer and are unreasonably dangerous for their intended use,

ones whose utility does not outweigh the danger inherent in their introduction into the stream of

commerce.

        210.    Defendants designed and manufactured the Tainted Baby Food Products in a

manner that posed a substantial likelihood of harm, in particular because, inter alia:

        211.    The Tainted Baby Food Products contain, or risk containing, elevated and/or

dangerous levels of Toxic Heavy Metals;

        212.    The ingredients used to manufacture the Tainted Baby Food Products contain, or

risk containing, elevated and/or dangerous levels of Toxic Heavy Metals; and

        213.    Defendants’ testing protocols for Toxic Heavy Metals in ingredients and/or Tainted

Baby Food Products set dangerously high thresholds for Toxic Heavy Metal levels and, even so,



                                                   - 49 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 50 of 53 PageID #: 50




did not result in the exclusion of ingredients or the recall of Tainted Baby Food Products with

elevated and/or high levels of Toxic Heavy Metals.

        214.    It was feasible for Defendants to design the Tainted Baby Food Products in a safer

manner without impairing the usefulness or desirability of the product to users and without

creating an equal or greater risk of harm, in particular because, inter alia:

                a. Defendants could have excluded ingredients with elevated and/or dangerous

                    levels of Toxic Heavy Metals that were likely to transmit those Toxic Heavy

                    Metals at elevated and/or dangerous levels into the Tainted Baby Food

                    Products;

                b. Defendants could have tested all Tainted Baby Food Products in order to

                    identify and not sell inventory with elevated and/or dangerous levels of Toxic

                    Heavy Metals;

                c. Defendants could have testing protocols consistent with their stated goal of

                    selling healthy and safe baby food to the consuming public, i.e., lower

                    thresholds; and

                d. Defendants could enforce and follow the thresholds that they set.

        215.    Plaintiff Walls and the respective National Purchaser Classes purchased and used

the Tainted Baby Food Products for their intended purpose, i.e., feeding them to children.

        216.    As a direct and proximate result of Defendants’ breaches of their duties, the

respective National Purchaser Classes suffered damages, past, present, and future, by undertaking

appropriate remedial measures, including but not limited to stopping feeding their children the

Tainted Baby Food Products, medical monitoring, and medical, educational, and social

interventions for their children to offset the effects of elevated Toxic Heavy Metals levels in their

children.

                                                 - 50 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 51 of 53 PageID #: 51




        217.   Plaintiff N.W. and the respective National Child Classes used the Tainted Baby

Food Products for their intended purpose, i.e., consuming them.

        218.   As a direct and proximate result of Defendants’ breaches of their duties, the

respective National Child Classes suffered damages, past, present, and future, including but not

limited to:

               a. Serious and in some cases irreversible bodily injury;

               b. Substantial economic losses from medical expenses, lost wages, lost income,

                   and lost or impaired earning capacity; and

               c. Pain and suffering.

        219.   Plaintiffs and the National Beech-Nut Purchaser Class and National Beech-Nut

Child Class seek against Beech-Nut actual damages and injunctive relief, attorneys’ fees, costs, and

any other just and proper relief available under the laws.

        220.   Plaintiffs and the National Hain Purchaser Class and National Hain Child Class

seek against Hain actual damages and injunctive relief, attorneys’ fees, costs, and any other just and

proper relief available under the laws.

        221.   Plaintiffs and the National Gerber Purchaser Class and National Gerber Child

Class seek against Gerber actual damages and injunctive relief, attorneys’ fees, costs, and any other

just and proper relief available under the laws.

        222.   Plaintiffs and the National Plum Purchaser Class and National Plum Child Class

seek against Plum actual damages and injunctive relief, attorneys’ fees, costs, and any other just and

proper relief available under the laws.

        223.   Plaintiffs and the National Nurture Purchaser Class and National Nurture Child

Class seek against Nurture actual damages and injunctive relief, attorneys’ fees, costs, and any other

just and proper relief available under the laws.

                                                   - 51 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 52 of 53 PageID #: 52




                                      PRAYER FOR RELIEF

       Plaintiffs, individually and on behalf of all others similarly situated, pray for the following

relief and judgment against each Defendant as to each and every count, including:

   A. Define the Classes as pleaded herein and give notice to all potential class members in a

       form and manner to be determined by the Court upon Representative Plaintiffs’ motion to

       certify the class;

   B. Take any and all other appropriate steps to protect the rights of the Class Members as

       alleged herein;

   C. Award declaratory and/or injunctive relief as pleaded herein;

   D. Award general damages pursuant to common law and by statute (i.e., N.Y. Gen. Bus. Law

       §§ 349 and 350) for each Representative Plaintiff and Class Member as is established at the

       time of trial;

   E. Award special damages pursuant to common law and by statute for each Representative

       Plaintiff and Class Member as is established at the time of trial;

   F. Award punitive damages pursuant to common law and by statute for each Representative

       Plaintiff and Class Member as is established at the time of trial;

   G. Award costs of suit, prejudgment and post-judgment interest, and attorneys’ fees pursuant

       to New York General Business Law sections 349 and 350, or as otherwise allowed by law;

       and

   H. Award such other relief in law or in equity as this Court deems just and proper.




                                                 - 52 -
Case 1:21-cv-00870-DG-SJB Document 1 Filed 02/17/21 Page 53 of 53 PageID #: 53




                                            JURY DEMAND

         Plaintiffs hereby demand a trial by jury on all issues so triable.


                                                 Respectfully submitted,
 Date:     February 17, 2021
           New York, NY                           /s/ Christopher K. Leung

                                                  Christopher K. Leung
                                                  Max E. Rodriguez
                                                  POLLOCK COHEN LLP
                                                  60 Broad St., 24th Fl.
                                                  New York, NY 10004
                                                  Tel.: (917) 985-3995
                                                  Email: Chris@PollockCohen.com

                                                  Counsel for Plaintiffs and Proposed Class
                                                  Representatives Michelle Walls and N.W.




                                                   - 53 -
